 

Exhibit 10.19

 

Eastern Virginia Bankshares, Inc. (the “Company”)

Schedule of Non-Employee Directors’ Annual Compensation

 

Effective May 19, 2016

 

Meeting Fees (1)(2)(3)      Per Company Board Meeting  $450  Per Company
Committee Meeting  $450  Per EVB Board Meeting  $750  Per EVB Committee Meeting
(4)  $450 

 



Monthly Retainers      Chairman of the Company’s Audit and Risk Oversight
Committee  $450  Other members of the Company’s Audit and Risk Oversight
Committee  $300  Chairman of the EVB Board  $750 

 

Annual stock grant to non-employee directors (5): grant of unrestricted shares
of common stock on July 1 annually with grant date value of $15,000.

 

(1)     Each director of the Company’s Board of Directors is also a member of
the Board of Directors of EVB.

(2)     For meetings of the Company’s Board of Directors and EVB’s Board of
Directors, directors are permitted one paid absence per year.

(3)     For joint meetings of the Company’s Board of Directors and EVB’s Board
of Directors, for the Company meeting each director of the Company will receive
a fee of $225, rather than a meeting fee of $450. The Chairman of the Company’s
Board of Directors may, in his sole discretion, determine to pay each director
of the Company the standard meeting fee of $450, rather than $225. Each member
of EVB’s Board of Directors would still receive an EVB meeting fee of $750.

(4)     Each member of the Loan Committee of EVB receives $225 for each
teleconference of the Loan Committee between regularly scheduled Loan Committee
meetings.

(5)     The number of shares granted shall be based on the closing price of the
Company’s common stock on the date of grant and prorated to the time served.

 

  

 

